Citation Nr: 0900214	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-27 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a head disability.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disability.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right leg 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a right leg 
disability.






ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of service connection for back and right leg 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied service 
connection for head, back, and right leg disabilities.  A 
notice of disagreement was not received within the subsequent 
one-year period.

2.  Evidence submitted since the RO's August 2004 rating 
decision, with regard to the claim of service connection for 
a head disability, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and therefore does not 
raise a reasonable possibility of substantiating the claim.

3.  Evidence submitted since the RO's August 2004 rating 
decision, with regard to the claim of service connection for 
back and right leg disabilities, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and therefore 
raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's August 2004 rating decision which denied service 
connection for head, back, and right leg disabilities, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008).

2.  New and material evidence has not been received since the 
RO's August 2004 rating decision, with regard to the claim of 
service connection for a head disability; thus, that claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008), 38 C.F.R. § 3.156 (2008).

3.  New and material evidence has been received since the 
RO's August 2004 rating decision, with regard to the claim of 
service connection for back and right leg disabilities; thus, 
the claim as to those issues is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in February 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

In addition, as this case involves new and material evidence, 
the Board notes that the VCAA notification satisfied the 
directives of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the United States Court of Appeals for Veterans Claims 
(Court) clarified VA's duty to notify in the context of 
claims to reopen.  With respect to such claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the claimant 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the claimant was informed about what evidence is 
necessary to substantiate the element required to establish 
service connection that were found insufficient in the 
previous denial.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Since the veteran seeks to reopen his 
claim, it is his responsibility to submit evidence on his 
behalf.  He has not identified any missing evidence which VA 
would need to obtain to comply with VA's duty to assist.  

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in April 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).




New and Material

In an August 2004 rating decision, the RO denied service 
connection for head, back, and right leg disabilities.  The 
reason for the denial was that there was no inservice 
evidence of claimed disabilities, no current evidence of 
claimed disabilities, and no etiological nexus between 
service and the current time.  The evidence of record 
consisted solely of the veteran's statements that he had 
head, back, and right leg disabilities due to an inservice 
truck accident.  A notice of disagreement was not received 
within the subsequent one-year period.  Therefore, the RO's 
August 2004 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of a statement from the veteran's mother that he had incurred 
back and right leg disabilities during service and that he 
came home with those injuries; medical evidence of post-
traumatic degenerative joint disease of the back and 
degenerative disc disease of the back; and a statement from 
R.G.P., who served with the veteran and saw him limping 
during service and was told by him that he had been injured 
in an accident.

With regard to the claimed head injury, the additional 
evidence is not new and material.  It does not include any 
competent evidence that cures the prior evidentiary defect.  
It does not reflect inservice or post-service head 
disability.  Thus, new and material evidence has not been 
received since the RO's August 2004 rating decision as to 
that issue and that claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.

With regard to the issues of service connection for back and 
right leg disabilities, the veteran has submitted competent 
medical evidence of a current back disorder which is post-
traumatic in nature.  In addition, supporting lay evidence 
tends to establish that an incident occurred during service 
in which the veteran injured his back and was separated with 
a back disability.  Thus, the prior evidentiary defects have 
been cured for the purpose of reopening the claim.  

As to the issue of service connection for a right leg 
disability, the Board recognized that unsupported lay 
statements, even if new, do not serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  However, in this case, the RO has 
made a formal finding in July 2004 that there are no 
available service treatment records.  


The veteran has submitted evidence from a person who saw him 
during service and from his mother who indicated that the 
veteran came home from service with back and leg injuries.  
The Board accepts that this evidence tends to cure the 
evidentiary defect of no inservice evidence of an injury or 
disease.  

Thus, as to the claims of service connection for back and 
right leg disabilities, new and material evidence has been 
received since the RO's August 2004 rating decision; thus, 
the claims are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a head disability is denied.

The application to reopen the claim of service connection for 
a back disability is granted.

The application to reopen the claim of service connection for 
a right leg disability is granted.


REMAND

As noted, the veteran's service treatment records are missing 
and appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

As noted above, the veteran's claims of service connection 
for back and right leg disabilities have been reopened.  In 
light of VA's duty to assist, the Board finds that the 
veteran should be afforded a VA examination to determine the 
nature of any current back and right leg disabilities and to 
determine if claimed disabilities are etiologically related 
to service.  

In addition, a VCAA letter pertaining to direct service 
connection should be issued to the veteran as to service 
connection for back and right leg disabilities.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be sent VCAA notice 
pertaining to direct service connection 
should be issued to the veteran as to service 
connection for back and right leg 
disabilities.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current back and right 
leg disabilities.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current back and right leg 
disabilities are related to service.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


